UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7451


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CARLOS DEMOND ROBINSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:03-cr-00616-HMH-1)


Submitted: August 17, 2021                                    Decided: October 26, 2021


Before MOTZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlos Demond Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlos Demond Robinson appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We review a district court’s

denial of a motion for compassionate release for abuse of discretion. United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and conclude that

the district court did not abuse its discretion in finding that the 18 U.S.C. § 3553(a) factors

did not warrant release. United States v. Robinson, No. 6:03-cr-00616-HMH-1 (D.S.C.

Sept. 18, 2020); see United States v. High, 997 F.3d 181 (4th Cir. 2021) (holding that the

district court must provide a sufficient explanation to allow for meaningful appellate

review of its decision). We deny Robinson’s motion to appoint counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                              2